DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 12/30/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, and 5 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Zimmerman (US 2003/0110639).
Zimmerman [Fig. 1-3; 0017-0020; 0030-0031] teaches a cigarette piercer configured to create multiple punctures in a cigarette comprising: a housing 2 having an opening; a first frame attached to a first grip; a second frame attached to a second grip; a plurality of lances 16, each having a tip on one end, wherein the plurality of lances are distributed on the first frame and the second frame and are movable between a first position and a second position; wherein the first grip and the second grip are used to move the first frame, and the second frame and the plurality of lances between the first position and the second position; and wherein the plurality of lances are configured to move into the opening; wherein the first grip and the first frame are aligned on a side of the housing that is opposite from the second grip and the second frame; and a first resilient member 10 attached to the housing and the first frame and a second resilient member 10 attached to the housing and the second frame, wherein the first resilient member and the second resilient member hold the plurality of lances in a first position and allow the plurality of lances to move into the second position when pressure is applied to the first grip and the second grip. See annotated version of Fig. 2 of Zimmerman shown below. The limitation that the 

    PNG
    media_image1.png
    382
    530
    media_image1.png
    Greyscale

Zimmerman Fig. 2

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman.
Zimmerman does not specifically teach the plurality of lances includes at least two of the lances on both of the first frame and the second frame. However, this limitation is considered a duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman as applied to claim 1 above, and further in view of Grassi (US 3,405,718).
Regarding claim 4, Zimmerman does not teach the plurality of lances are in an offset configuration. Grassi teaches a similar device wherein the plurality of lances are in an offset configuration so that the perforations in the cigarette paper sheath are not opposite each other [col. 2, l. 52-59], which would have been obvious to one of ordinary skill in the art to apply to the device of Zimmerman for the same reason. 
Regarding claim 5, as an alternative to the rejection of claim 5 above, if it is interpreted that the resilient members of Zimmerman are not attached to the housing, this is known in the art as taught by Grassi [Fig. 1-2; col. 2, l. 33-51]. As this is a conventional configuration, it would have been obvious to one of ordinary skill in the art to modify the device of Zimmerman such that the resilient members are attached to the housing to achieve predictable results, i.e. biasing the frames, grips, and lances towards the open position. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC YAARY/Examiner, Art Unit 1747